Citation Nr: 0732992	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  06-38 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgianne F. Bollinger, 
Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1990 to March 1993.  This matter is before the Board of 
Veterans' Appeals on appeal from a June 2005 rating decision 
by the Cleveland, Ohio Department of Veterans Affairs (VA) 
Regional Office (RO) that granted service connection for 
PTSD, rated 30 percent, effective July 29, 2004 (date of 
claim).  In February 2006, a hearing was held before a 
Decision Review Officer (DRO).  In July 2007, a Travel Board 
hearing was held before the undersigned.  Transcripts of both 
hearings are associated with the claims file.  At the Travel 
Board hearing the veteran sought, and was granted, a sixty 
day period of abeyance for submission of additional evidence.  
In August 2007, the Board received additional evidence with a 
waiver of RO consideration.


FINDING OF FACT

Symptoms of the veteran's of PTSD are reasonably shown to 
have produced occupational and social impairment with 
deficiencies in most areas throughout the appeal period; 
total occupational and social impairment due to symptoms of 
PTSD is not shown.


CONCLUSION OF LAW

A 70 percent rating is warranted for the veteran's PTSD.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.126, 4.130, Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  However, as the determination 
below constitutes a full grant of the benefit sought (at the 
Travel Board hearing it was indicated that the veteran was 
seeking a 70 percent rating), there is no reason to belabor 
the impact of the VCAA in the matter.

B.	Factual Background

VA treatment records from February 2004 to January 2005 
include an October 2004 PTSD program record which notes that 
the veteran had severe anger outbursts at his wife and 
children.  He reported poor sleep and concentration, periods 
of depression and lack of motivation.  An examiner noted that 
the veteran's mood was irritable; that his thought processes 
were linear; and that he displayed constant fidgeting and 
restlessness.

On May 2005 VA examination, the veteran reported a suicide 
attempt in the past, stopped by his father.  He stated that 
he is irritable, has a temper problem, and is anxious.  He 
reported difficulty sleeping.  He felt depressed.  He denied 
auditory hallucinations, but endorsed visual hallucinations 
(seeing animals such as mice that no one else saw).  He 
reported he had nightmares about three times per a week; he 
used to keep a weapon by his bed.  He startled easily.  He 
spent his days caring for his three children, cleaning and 
playing computer games.  He felt that he was being followed 
and plotted against.

A September 2005 VA mental health record notes that the 
veteran ran out of his medications and became more irritable, 
agitated, and short tempered.  He continued to have sleeping 
difficulties, and felt as if he needed to be on guard duty 
for his children.

At the February 2006 DRO hearing, the veteran reported 
several episodes of unprovoked irritability with his wife and 
children.  He testified that he tried to avoid family 
functions; and if he went grocery shopping, it was at three 
o'clock in the morning, when no one else was around.  If he 
went out to dinner with his family, he had to sit with his 
back against the wall in order to see the whole room.
At the July 2007 Travel Board hearing, the veteran testified 
that he continued to have episodes of unprovoked explosive 
anger and irritability toward his wife and children.  He 
would often will smack the backs of his children's heads or 
scream at them for minor reasons.  He noted that his oldest 
son was now mimicking his behavior.  He kept nightly "guard 
duty" while his children slept (and his wife was at work), 
and that he himself got very little sleep because of such 
duty.  All of the windows in his house were nailed shut and 
he had deadbolt locks on doors for added safety and security.  
He constantly kept his eyes on his children if they were 
outside; his oldest (10 years old) was allowed to visit with 
friends but had to call home every hour.  He did not like to 
socialize with people, and did not do so unless he absolutely 
had to.  The veteran and his representative claimed that his 
PTSD symptoms warranted a 70 percent rating.

In a July 2007 affidavit, the veteran's spouse corroborated 
that he had severe temper tantrums.  She related that he was 
verbally abusive toward her, and smacked their children on 
their heads or behinds.  She described his obsessive behavior 
toward the children.  She stated that he continued to have 
flashbacks, bad nightmares and dreams about the war.  He felt 
responsible for the current situation because the goal was 
not accomplished when he had served in the Gulf.  Whenever he 
watched news of the current war he began crying.  He 
constantly checked to see if their windows and doors are 
locked, and if she locked them, he would double-check.  He 
did not attend family functions, and if he happened to attend 
their oldest child's baseball games, he would stand in the 
background.  

C.	Legal Criteria

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings represent, as far as can practicably be 
determined the average impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions in civil occupations.  

PTSD warrants a 100 percent rating where there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).  

As the claim for increase is an appeal from the initial 
rating assigned with the grant of service connection, the 
possibility of staged ratings must be considered.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Notably, symptoms of the 
veteran's PTSD do not appear to have varied significantly 
during the appeal period, and the Board finds that staged 
ratings are not indicated.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board finds that the veteran's PTSD disability picture 
approximates the criteria for a 70 percent rating, and that 
such rating is warranted.  See 38 C.F.R. § 4.7.  The record 
reflects that throughout the appeal period the veteran has 
had PTSD related deficiencies as to work, family relations, 
thinking, judgment, and mood.  His symptoms have included 
marked obsessional rituals (with respect to home security and 
in monitoring his children), substantially impaired impulse 
control, difficulty adapting to stressful circumstances, and 
inability to establish and maintain effective relationships.  
In other words, deficiencies in most areas are reasonably 
shown throughout the appeal period. 

As was indicated above, 70 percent is the rating sought.  The 
Board has also considered whether the next higher (100 
percent) rating might be warranted (at any time during the 
appeal period).  As total occupational and social impairment 
due to PTSD symptoms such as gross impairment of thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, inability to 
perform tasks of daily living, disorientation as to time, 
place, person, or job or other symptoms of like gravity is 
not shown at any time during the appeal period, the Board 
finds that a 100 percent rating is not warranted.  


ORDER

A 70 percent rating is granted for the veteran's PTSD, 
subject to the regulations governing payment of monetary 
awards.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


